957 So. 2d 109 (2007)
Anthony K. BENEDETTO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1020.
District Court of Appeal of Florida, Fourth District.
May 16, 2007.
*110 Anthony K. Benedetto, Lake City, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's denial of appellant's Florida Rule of Criminal Procedure 3.800(a) motion. Appellant's habitual violent felony offender (HVFO) sentence was not affected by the amendments of Chapter 95-182, Laws of Florida, which were found unconstitutional in State v. Thompson, 750 So. 2d 643 (Fla.1999). Although appellant committed his offense within the window period established by Thompson, the trial court could have imposed the HVFO sentence in this case under the prior version of the statute without the amendments. Johnson v. State, 763 So. 2d 283 (Fla.2000); Tiger v. State, 764 So. 2d 824 (Fla. 4th DCA 2000).
POLEN, TAYLOR and MAY, JJ., concur.